Citation Nr: 1716583	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus (DM), type II.

2. Entitlement to service connection for a bilateral eye disorder, as secondary to service-connected DM.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for right ear hearing loss.

5. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

6. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This decision decided seven issues.  The Veteran disagreed with the disposition of five of the seven issues in the Notice of Disagreement VA received in August 2008.

VA issued a Statement of the Case (SOC) in May 2010.  The SOC addressed seven issues.  The rating decision on appeal had combined the issues of service connection for bilateral hearing loss and tinnitus into a single issue; the SOC separated them.  The rating decision on appeal had also combined the issues of service connection for bilateral neuropathy of the upper and lower extremities into a single issue; the SOC separated them.  

VA issued a Supplemental Statement of the Case in April 2014, which increased the evaluation of PTSD from 30 percent disabling to 50 percent disabling.

The Board had seven issues before it in August 2014.  The Board also found that the record had raised entitlement to a TDIU; thus, it had a total of eight issues before it.  The Board granted two of the eight issues, and it remanded the remaining six for additional development.  Of these six issues, VA granted one - service connection for bilateral neuropathy of the lower extremities - in June 2016, so this issue is no longer on appeal.  Therefore, the RO returned five issues to the Board. 

Upon review of the file, the Board has decided to split one of the five issues -service connection for bilateral hearing loss - into two issues for reasons that are discussed below.  Accordingly, six issues appear on the title page above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. No medical provider has diagnosed the Veteran with neuropathy of the upper extremities.

2. The Veteran's service-connected DM neither caused nor aggravated the Veteran's eye disorder.

3. None of the Veteran's auditory thresholds in his left ear in each of the following frequencies - 500, 1000, 2000, 3000, or 4000 Hertz - is 40 decibels or greater.  

4. Only one of the Veteran's auditory thresholds in his left ear in each of the following frequencies - 500, 1000, 2000, 3000, or 4000 Hertz - is 26 or greater.  

5. The Veteran's speech recognition score exceeded 94 percent in his left ear.  

6. Service caused the Veteran's right ear hearing loss.

7. The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family relations, judgment, and mood, due to such symptoms as suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

8. The Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 

2. The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 

3. The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

4. The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

5. The criteria for entitlement to a 70 percent disability evaluation for PTSD have been met from December 18, 2006 to December 8, 2015.  From December 9, 2015 to present, the criteria for entitlement to a 100 percent disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

6. The criteria for entitlement to TDIU are met from December 18, 2006 to December 8, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in December 2007, December 2015, and January 2016.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Board remanded this case in August 2014 for VA compensation examinations.  VA conducted these examinations in December 2015 and January 2016, so there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

II. Service Connection - Direct

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

IIa. Service Connection - Secondary

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

III. Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Neuropathy of the Upper Extremities

The Veteran has claimed service connection for neuropathy of the upper extremities on both a direct and secondary basis.

In August 2007, the Veteran's private physician submitted a note stating that Veteran had diabetic neuropathy.

In December 2007, the VA examiner found the Veteran had "no peripheral neuropathy of the upper and lower extremities."  

In July 2008, the Veteran's private physician submitted a note stating that Veteran had diabetic neuropathy.

In December 2015, the VA examiner found the Veteran had peripheral neuropathy of the lower, but not upper, extremities due to DM.    

No medical provider has diagnosed the Veteran with bilateral neuropathy of the upper extremities.  The Board acknowledges the findings of the Veteran's private physician.  However, this physician did not specify the location of the neuropathy.  This, combined with the VA examiner's finding in December 2015, leads the Board to conclude the Veteran has not had bilateral neuropathy of the upper extremities during the pendency of the appeal.  Instead, the Board finds that the neuropathy to which the Veteran's private physician referred was of the lower extremities, which VA service connected in June 2016.  

The U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny service connection on both a direct and secondary basis.

Eye Disorder

In December 2007, the VA examiner diagnosed the Veteran with mild nuclear sclerotic cataracts and opined that such was not related to the Veteran's DM, but was instead age-related.

The Board remanded the issue for consideration of aggravation of the disorder, as required under 38 C.F.R. § 3.310.

In January 2015, the VA examiner again diagnosed mild nuclear sclerotic cataracts and opined that such was not related to the Veteran's DM, but was instead age-related.  Additionally, he found the DM did not aggravate the cataracts.  The examiner was "unable to assess visual acuity" because of "severe cognitive decline" but that the Veteran's "ocular health appear[ed] stable."

No other medical provider has opined on the etiology of the Veteran's eye disorder.  As the only nexus opinion is negative, the Board will deny the claim.

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Left Ear

As to the first prong of a service connection claim (current disability), VA examined the Veteran in December 2007.  VA also attempted to examine the Veteran in December 2015, but it could not test his hearing because the examiner found the Veteran to "be non-verbal due to dementia."  No additional audiological testing beyond the December 2007 examination was conducted.  

The results of the December 2007 audiometric testing (with corresponding decibel loss) for the left ear were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Left Ear
15
15
25
30
25

Additionally, the Veteran had a Maryland CNC speech recognition score of 96 percent in his left ear.

None of the Veteran's auditory threshold in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or greater.  Also, only one of the Veteran's auditory thresholds for the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 or greater.  Furthermore, the Veteran's speech recognition score exceeded 94 percent. 

Pursuant to 38 C.F.R. § 3.385, the Veteran has not been shown to have a hearing loss disability by VA standards in his left ear.  Without a current hearing disability, the Board must deny his claim as a matter of law.


Right Ear

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

Because the Veteran has been diagnosed with right ear sensorineural hearing loss, and sensorineural hearing loss is an organic disease of the nervous system under 38 C.F.R. § 3.309(a), the provisions of subsection 38 C.F.R. § 3.303(b) for chronic disabilities apply, and the claims may be supported by evidence of a continuity of symptomatology after service. 

The Veteran has right ear hearing loss for VA purposes, so the first prong of service connection is met for this claim.  

As for the second prong, the Veteran served as a Combat Engineer.  Although there is no evidence that the Veteran served in combat, the Board finds that in such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A.§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of a service connection.  

As for the third prong, VA examined the Veteran in December 2007 and attempted to examine him in December 2015.  The December 2007 examiner opined that the Veteran's hearing loss was less likely than not due to service because the Veteran's hearing at the time of discharge was normal.  This, however, is legally inadequate, so this conclusion is not probative.

Notwithstanding the lack of a medical nexus, the right ear hearing loss claim may also be supported by evidence of a continuity of symptomatology or on a presumptive basis.  

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims has held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced hearing loss since discharge.  He is competent to report post-service symptoms of diminished hearing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159 (a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence of hearing loss and tinnitus in the claims folder is from the December 2007 VA audiology examination report.  This first treatment is almost 40 years after discharge from service.  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  While there is a lack of contemporaneous medical evidence of hearing loss for almost 40 years, nothing contradicts the Veteran's statements, which the Board has found to be fully credible.  Accordingly, this militates in favor of a nexus between the Veteran's current right ear hearing loss and any acoustic trauma during service, and service connection is granted.  Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).

PTSD

VA has rated the Veteran's PTSD as 50 percent disabling.  He seeks a higher rating.

A 50 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

For purposes of this appeal, the Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging from 51 to 60 represent moderate symptoms, such as flattened affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's psychiatric symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
A June 2007 statement from the Veteran's VA psychiatrist, Dr. M.L., noted that she had diagnosed the Veteran with PTSD, which manifested in "significant disabling symptoms of guilt, insomnia, irritability, and hypervigilance.

An August 2007 statement from the Veteran's private physician noted that the Veteran was "under the care of a psychologist for ... nightmares, visual and auditory hallucinations, and PTSD."

VA examined the Veteran in December 2007.   He reported being married for 42 years.  He complained of "nightmares, cold sweats, and restless sleep."  He also complained of "getting angry easily, short fuse, and recurrent recollections" of Vietnam.  He reported being "socially withdrawn."  He denied "suicidal or homicidal thoughts, [and] denie[d] hallucination or delusion."  The examiner found "no impairment of thought processes or social functioning, assigning a GAF score of 55. 

Dr. M.L. submitted another statement in June 2008.  Dr. M.L. noted the Veteran "has been complaining of short term memory impairment."  Additionally, he "has extreme difficulty establishing and maintaining effective work and social relationships."  Other symptoms noted include a "poor functioning marriage," and "disturbance in affect (crying) and poor motivation."  Dr. M.L., based on the foregoing, considered the Veteran to be "unemployable due to PTSD."

In July 2008, L.S., a Vet Center Readjustment Therapist, stated the Veteran "has and continues to express numerous traumas from his combat experiences;" is "experiencing depressive episodes [with] suicidal/homicidal ideations," and he "can become threatening to others due to zero tolerance."  L.S. assigned a GAF score of 40, finding the Veteran's PTSD had "severely restricted his capacity to maintain or hold employment." 

Over the next two years, Dr. M.L. continued treating the Veteran.  The records reflect a continuing deterioration of his mental health with GAF scores ranging from 40-50 for this period.

No treatment records appear in the file after 2010.  

VA examined the Veteran again in December 2015.  The examiner noted:

Evidence of a significant decline in cognitive functioning from his previous C&P examination in December of 2007.  The veteran needs constant supervision and assistance with daily living and self-care; constant help in dressing and using the bathroom; and help with feeding himself most days.  He is disoriented to time, place, and situation.  His interactions with others are minimal as he utters words only on rare occasions.  The veteran's cognitive deficits interfere with his independence in everday living.  He is currently living in an assisted living facility.
      
The examiner found the Veteran's PTSD resulted in total occupational and social impairment.  The examiner noted that the social impairments stem from the PTSD, while the daily and occupational functioning limitations stem from his dementia.  Of the 17 symptoms VA considered to assess the severity of the disability, the Veteran had all 17.  However, the examiner did not differentiate which of the 17 resulted from PTSD and which resulted from dementia.  

Considering the Veteran's GAF scores, history of suicidal and homicidal ideation, and the impact of his PTSD upon his spouse, he has demonstrated numerous psychiatric behaviors that support a 70 percent rating for the appellate period prior to December 9, 2015, the date of his second VA examination.  

Prior to December 9, 2015, the Veteran's symptoms did not rise to the criteria for a 100 percent rating.  Although socially isolated, he had a working, albeit strained, relationship with his wife, and therefore he was not totally socially and occupationally impaired.  Additionally, neither his VA treating psychiatrist nor the December 2007 VA examiner found the Veteran to have total occupational and social impairment.  

Based on the December 9, 2015 VA examination, the Board will resolve doubt in the Veteran's favor by finding that his symptoms support a 100 percent rating as of that date.  The Board notes the examiner differentiated the impact of the Veteran's PTSD and dementia upon his psychological functioning.  However, the examiner failed to differentiate which of the aforementioned 17 criteria were attributable to PTSD and which were attributable to dementia.  The Board could remand for a supplemental opinion, but given the Veteran's precarious mental state, judicial economy dictates otherwise.

TDIU

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Based on the Board's action above, VA will rate the Veteran's PTSD as 70 percent disabling since December 18, 2006, and as 100 percent disabling as of December 9, 2015.  Therefore, pursuant to 38 C.F.R. § 4.16(a), the schedular percentage criteria for a TDIU are met. 

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  

The evidence regarding employability consists of the June 2008 statement from Dr. M.L.; the July 2008 statement from L.S., and the December 2015 VA compensation examiner's report.  Each of these medical providers found the Veteran's PTSD rendered him unemployable.  The Board discussed the symptomatology underlying each of these opinions above, so it will not repeat it here.

The Board is satisfied, based on the foregoing evidence that, at a minimum, equipoise has been reached regarding the question of the Veteran's employability.  Therefore, the Board, applying the benefit of the doubt rule, grants a TDIU from December 18, 2006 (the date VA service connected the PTSD) to December 8, 2015.  



ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus (DM), type II, is denied.

Entitlement to service connection for a bilateral eye disorder, as secondary to service-connected DM, is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is granted.

From December 18, 2006 to December 8, 2015, a 70 percent rating for PTSD is granted, subject to the regulations governing monetary benefits.

From December 9, 2015, a 100 percent rating for PTSD is granted, subject to the regulations governing monetary benefits.

A TDIU is granted from December 18, 2006 to December 8, 2015. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


